
	

113 S2741 PCS: Intelligence Authorization Act for Fiscal Year 2015
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 519
		113th CONGRESS
		2d Session
		S. 2741
		[Report No. 113–233]
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Feinstein, from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2015 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Intelligence Authorization Act for Fiscal Year 2015.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Budgetary effects.
					TITLE I—Intelligence activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					TITLE II—Central Intelligence Agency Retirement and Disability System
					Sec. 201. Authorization of appropriations.
					TITLE III—General provisions
					Subtitle A—General Matters
					Sec. 301. Increase in employee compensation and benefits authorized by law.
					Sec. 302. Restriction on conduct of intelligence activities.
					Sec. 303. Quadrennial Intelligence Strategic Review.
					Sec. 304. Management and oversight of financial intelligence.
					Sec. 305. Plan for applying private sector best practices to improving insider threat detection.
					Sec. 306. Procedures for the retention of incidentally acquired communications.
					Sec. 307. Feasibility study on consolidating classified cyber threat indicator and malware
			 databases.
					Sec. 308. Sense of Congress on cybersecurity threat and cybercrime cooperation with Ukraine.
					Sec. 309. Replacement of locally employed staff serving at United States diplomatic facilities in
			 the Russian Federation.
					Sec. 310. Inclusion of restricted access spaces in United States diplomatic facilities in the
			 Russian Federation and adjacent countries.
					Subtitle B—Reporting
					Sec. 311. Report on declassification process.
					Sec. 312. Report on intelligence community efficient spending targets.
					Sec. 313. Annual report on violations of law or executive order.
					Sec. 314. Annual report on intelligence activities of the Department of Homeland Security.
					Sec. 315. Report on intelligence sharing with Ukraine.
					Sec. 316. Report on political prison camps in North Korea.
				
			
			2.
			Definitions
			In this Act:
			
				(1)
				Congressional intelligence committees
				The term congressional intelligence committees means—
				
					(A)
					the Select Committee on Intelligence of the Senate; and
				
					(B)
					the Permanent Select Committee on Intelligence of the House of Representatives.
				
				(2)
				Intelligence community
				The term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			
			3.
			Budgetary effects
			The budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate
			 Budget Committee, provided that such statement has been submitted prior to
			 the vote on passage.
		
			I
			Intelligence activities
			
				101.
				Authorization of appropriations
				Funds are hereby authorized to be appropriated for fiscal year 2015 for the conduct of the
			 intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				
					(1)
					The Office of the Director of National Intelligence.
				
					(2)
					The Central Intelligence Agency.
				
					(3)
					The Department of Defense.
				
					(4)
					The Defense Intelligence Agency.
				
					(5)
					The National Security Agency.
				
					(6)
					The Department of the Army, the Department of the Navy, and the Department of the Air Force.
				
					(7)
					The Coast Guard.
				
					(8)
					The Department of State.
				
					(9)
					The Department of the Treasury.
				
					(10)
					The Department of Energy.
				
					(11)
					The Department of Justice.
				
					(12)
					The Federal Bureau of Investigation.
				
					(13)
					The Drug Enforcement Administration.
				
					(14)
					The National Reconnaissance Office.
				
					(15)
					The National Geospatial-Intelligence Agency.
				
					(16)
					The Department of Homeland Security.
				
				102.
				Classified Schedule of Authorizations
				
					(a)
					Specifications of amounts and personnel levels
					The amounts authorized to be appropriated under section 101 and, subject to section 103, the
			 authorized personnel ceilings as of September 30, 2015, for the conduct of
			 the intelligence activities of the elements listed in paragraphs (1)
			 through (16) of section 101, are those specified in the classified
			 Schedule of Authorizations prepared to accompany the bill S. ____ of the
			 One Hundred Thirteenth Congress.
				
					(b)
					Availability of classified Schedule of Authorizations
					
						(1)
						Availability
						The classified Schedule of Authorizations referred to in subsection (a) shall be made available to
			 the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President.
					
						(2)
						Distribution by the President
						Subject to paragraph (3), the President shall provide for suitable distribution of the classified
			 Schedule of Authorizations, or of appropriate portions of the Schedule,
			 within the executive branch.
					
						(3)
						Limits on disclosure
						The President shall not publicly disclose the classified Schedule of Authorizations or any portion
			 of such Schedule except—
						
							(A)
							as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (50 U.S.C. 3306(a));
						
							(B)
							to the extent necessary to implement the budget; or
						
							(C)
							as otherwise required by law.
						
				103.
				Personnel ceiling adjustments
				
					(a)
					Authority for increases
					The Director of National Intelligence may authorize employment of civilian personnel in excess of
			 the number authorized for fiscal year 2015 by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance
			 of important intelligence functions, except that the number of personnel
			 employed in excess of the number authorized under such section may not,
			 for any element of the intelligence community, exceed 3 percent of the
			 number of civilian personnel authorized under such Schedule for such
			 element.
				
					(b)
					Treatment of certain personnel
					The Director of National Intelligence shall establish guidelines that govern, for each element of
			 the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such
			 personnel levels, of employment or assignment in—
					
						(1)
						a student program, trainee program, or similar program;
					
						(2)
						a reserve corps or as a reemployed annuitant; or
					
						(3)
						details, joint duty, or long term, full-time training.
					
					(c)
					Notice to congressional intelligence committees
					The Director of National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to each exercise of an authority described
			 in subsection (a).
				
				104.
				Intelligence Community Management Account
				
					(a)
					Authorization of appropriations
					There is authorized to be appropriated for the Intelligence Community Management Account of the
			 Director of National Intelligence for fiscal year 2015 the sum of
			 $511,194,000. Within such amount, funds identified in the classified
			 Schedule of Authorizations referred to in
			 section 102(a) for advanced research and development shall remain
			 available until September 30, 2016.
				
					(b)
					Authorized personnel levels
					The elements within the Intelligence Community Management Account of the Director of National
			 Intelligence are authorized 794 positions as of September 30, 2015.
			 Personnel serving in such elements may be permanent employees
			 of the Office of the Director of National Intelligence or personnel
			 detailed from other elements of the United States Government.
				
					(c)
					Classified authorizations
					
						(1)
						Authorization of appropriations
						In addition to amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2015 such additional amounts
			 as are specified in the classified Schedule of Authorizations referred to
			 in section 102(a). Such additional amounts for advanced research and
			 development shall remain available until September 30, 2016.
					
						(2)
						Authorization of personnel
						In addition to the personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2015, there are
			 authorized such additional personnel for the Community Management Account
			 as of that date as are specified in the classified Schedule of
			 Authorizations referred to in section 102(a).
					
			II
			Central Intelligence Agency Retirement and Disability System
			
				201.
				Authorization of appropriations
				There is authorized to be appropriated for the Central Intelligence Agency Retirement and
			 Disability Fund for fiscal year 2015 the sum of $514,000,000.
			
			III
			General provisions
			AGeneral Matters
					301.
					Increase in employee compensation and benefits authorized by law
					Appropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal
			 employees may be increased by such additional or supplemental amounts as
			 may be necessary for increases in such compensation or benefits authorized
			 by law.
				
					302.
					Restriction on conduct of intelligence activities
					The authorization of appropriations by this Act shall not be deemed to constitute authority for the
			 conduct of any intelligence activity which is not otherwise authorized by
			 the Constitution or the laws of the United States.
				
					303.
					Quadrennial Intelligence Strategic Review
					
						(a)
						In general
						Title I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after
			 section 108 the following:
						
							
								108A.
								Quadrennial Intelligence Strategic Review
								
									(a)
									Requirement for review
									Beginning in 2017, and once every four years thereafter, the Director of National Intelligence
			 shall
			 conduct a comprehensive review  of the intelligence strategy,
			 capabilities,
			 structure, policies, infrastructure, budget plans, and
			 other relevant aspects of intelligence programs and activities of the
			 United States to meet
			 national security
			 objectives for the next ten years.    Such a review shall be known as a    Quadrennial Intelligence Strategic Review.
								
									(b)
									Consultation
									The Director of National Intelligence shall conduct each Quadrennial Intelligence Strategic Review
			 required by subsection (a)
			 in consultation with—
									
										(1)
										the heads of appropriate agencies and departments of the United States, including the Secretary of
			 Defense, the Attorney General, the
			 Secretary of State, the Secretary of the Treasury, the Secretary of
			 Homeland Security, and the Director of the Office of Management and
			 Budget;
									
										(2)
										the head of each element of the intelligence community and other appropriate officials in the
			 intelligence
			 community; and
									
										(3)
										other relevant governmental and nongovernmental officials, including State, local, and tribal
			 government officials, members of Congress, private sector representatives,
			 academics, and other experts.
									
									(c)
									Conduct of review
									Each Quadrennial Intelligence Strategic Review required by subsection (a) shall—
									
										(1)
										delineate a national intelligence strategy consistent with—
										
											(A)
											the most recent national security
			 strategy report submitted pursuant to section 108;
										
											(B)
											the intelligence
			 strategies of	other departments and agencies of the United States; and
										
											(C)
											other national-level plans;
										
										(2)
										address matters related to national and military intelligence, including counterintelligence;
									
										(3)
										describe the products, services, and support that United States intelligence should provide to
			 advance national interests and objectives of the United States;
									
										(4)
										identify the major national security missions that the intelligence community is currently pursuing
			 and will purse in the future, and how the intelligence community will
			 pursue such missions;
									
										(5)
										assess the current, emerging, and future threats to the intelligence community, including threats 
			 from
			 foreign intelligence and security services and insider threats, and
			 how the intelligence community plans to address such threats;
									
										(6)
										outline the organizational roles and missions of the elements of the intelligence community as part
			 of an
			 integrated enterprise to meet current, emerging, and future customer
			 demands;
									
										(7)
										describe the levels and types of partnerships, including partnerships with foreign intelligence
			 and security
			 services, industry, and other agencies and departments of the United
			 States, required to
			 implement the strategy described in paragraph (1);
									
										(8)
										describe the levels and types of capabilities, including personnel, technologies, and platforms,
			 required
			 to implement the strategy described in paragraph
			 (1);
									
										(9)
										identify sources of strategic, institutional, programmatic, technological, and interoperability
			 risks, and how the intelligence community plans to address such risks;
									
										(10)
										address budgetary and personnel requirements; and
									
										(11)
										describe how the intelligence community will implement the strategy described in
			 paragraph (1), while
			 comporting with democratic norms and values.
									
									(d)
									Requirement for report
									
										(1)
										In general
										The Director of National Intelligence shall submit to the
			 congressional intelligence committees a report on each Quadrennial
			 Intelligence Strategic Review required by subsection (a).
									
										(2)
										Timing of submission
										Each report shall be submitted in
			 the year following the year in which the Quadrennial Intelligence
			 Strategic Review is conducted,  not
			 later than the date on which the President submits the budget for the next
			 fiscal year under section 1105(a) of title 31, United States
			 Code.
									
										(3)
										Content
										Each report required by paragraph (1) shall include the following:
										
											(A)
											The results of the Quadrennial Intelligence Strategic Review, including a comprehensive discussion
			 of national intelligence strategy
			 in the context of national security interests and objectives.
										
											(B)
											A description of the assumptions used in the Quadrennial Intelligence Strategic Review, including
			 assumptions related to—
											
												(i)
												the anticipated security
			 environment;
											
												(ii)
												the role of foreign services, commercial partners, and
			 contractors;
											
												(iii)
												fiscal conditions; and
											
												(iv)
												anticipated foreign competitor
			 response.
											
											(C)
											The size, distribution, and types of capabilities that will be required to carry out the strategy
			 described in subsection (c)(1), including capabilities for collection,
			 language competency, and information technology.
										
											(D)
											The role of agencies and departments of the United States that are not elements of the intelligence
			 community to support the
			 strategy described in subsection (c)(1).
										
											(E)
											An analysis of the organizational roles and missions between and among the elements in the
			 intelligence community, other agencies and departments of the United
			 States, and State, local, tribal, and territorial governments in
			 supporting the strategy described in subsection (c)(1).
										
											(F)
											An analysis of how laws, policies, regulations, international norms, and democratic values guide
			 United States intelligence.
										.
					
						(b)
						Table of contents amendments
						The table of contents in the first section of the National Security Act of 1947 is amended by
			 inserting after the item relating to section 108 the following new item:
						
							
								Sec. 108A. Quadrennial Intelligence Strategic Review.
							
							.
					
					304.
					Management and oversight of financial intelligence
					
						(a)
						Requirement for plan
						Not later than 90 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall prepare a
			 plan for management of the elements of the intelligence community that
			 carry out financial intelligence activities.
					
						(b)
						Contents of plan
						The plan required by subsection (a) shall establish a governance framework, procedures for sharing
			 and harmonizing the acquisition and use of financial analytic tools,
			 standards for quality of analytic products,  procedures for oversight and
			 evaluation of resource allocations associated with the joint development
			 of information sharing efforts and tools,
			 and an education and training
			 model for elements of the intelligence community that carry out financial
			 intelligence activities.
					
						(c)
						Briefing to Congress
						Not later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall brief the congressional intelligence committees on the
			 actions the Director proposes to implement the plan required by subsection
			 (a).
					
					305.
					Plan for applying private sector best practices to improving insider threat detection
					
						(a)
						Requirement for plan
						Not later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence, in consultation with the National Counterintelligence
			 Executive, shall submit to the congressional intelligence committees a
			 strategic plan for applying private sector best practices for employee
			 access and monitoring systems to certain positions within the intelligence
			 community, in accordance with applicable legal authorities and with
			 appropriate privacy and civil liberties protections.
					
						(b)
						Content
						The plan required by subsection (a) shall include—
						
							(1)
							a review of how the intelligence community could better utilize private sector hiring and human
			 resources best practices to screen, vet, and validate the credentials,
			 capabilities, and character of applicants for positions involving trusted
			 access to sensitive information;
						
							(2)
							an analysis of private sector policies for holding supervisors and subordinates accountable for
			 violations of established security protocols and whether the intelligence
			 community should adopt similar policies for positions of trusted access to
			 sensitive information;
						
							(3)
							an assessment of the feasibility of applying mandatory leave policies, similar to those endorsed by
			 the Federal Deposit Insurance Corporation and the Securities and Exchange
			 Commission to identify fraud in the financial services industry, to
			 certain positions within the intelligence community; and
						
							(4)
							recommendations for how the intelligence community could utilize private sector risk indices, such
			 as credit risk scores, to make determinations about employee access to
			 sensitive information.
					306.
					Procedures for
			 the retention of incidentally acquired communications
					
						(a)
						Definitions
						In
			 this section:
						
							(1)
							Covered
			 communication
							The term covered communication means
			 any nonpublic telephone or electronic communication acquired without the
			 consent of a person who is a party to the communication, including
			 communications in electronic storage.
						
							(2)
							Head of an
			 element of the intelligence community
							The term head of an
			 element of the intelligence community means, as appropriate—
							
								(A)
								the head of an
			 element of the intelligence community; or
							
								(B)
								the head of the
			 department or agency containing such element.
							
							(3)
							United States
			 person
							The term United States person has the meaning
			 given that term in section 101 of the Foreign Intelligence Surveillance
			 Act of
			 1978 (50 U.S.C. 1801).
						
						(b)
						Procedures for
			 covered communications
						
							(1)
							Requirement to
			 adopt
							Not later than 2 years after the date of the enactment of
			 this Act each head of an element of the intelligence community shall adopt
			 procedures approved by the Attorney General for such element that ensure
			 compliance with the requirements of paragraph (3).
						
							(2)
							Coordination
			 and approval
							The procedures required by paragraph (1) shall
			 be—
							
								(A)
								prepared in
			 coordination with the Director of National Intelligence; and
							
								(B)
								approved by the
			 Attorney General prior to issuance.
							
							(3)
							Procedures
							The
			 procedures required by paragraph (1) shall apply to any intelligence
			 collection
			 activity that is reasonably anticipated to result in the acquisition of
			 covered
			 communications to or from a United States person not otherwise
			 authorized by court order (including an order issued by a court
			 established under subsection (a) or (b) of section 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803)),  subpoena, or
			 similar legal process and shall
			 permit the
			 acquisition, retention, and dissemination of covered communications
			 subject to
			 the following limitations:
							
								(A)
								A
			 covered communication shall not be retained in excess of
			 5 years, unless—
								
									(i)
									the
			 communication has been affirmatively determined, in whole or in part, to
			 constitute foreign intelligence or counterintelligence or is necessary to
			 understand or assess foreign intelligence or counterintelligence;
								
									(ii)
									the communication is reasonably believed to constitute evidence of a crime and is retained by a law
			 enforcement agency;
								
									(iii)
									the communication is enciphered or reasonably believed to have a secret meaning;
								
									(iv)
									all parties to
			 the communication are reasonably believed to be non-United States persons;
								
									(v)
									retention is
			 necessary to protect against an imminent threat to human life, in which
			 case
			 both the nature of the threat and the information to be retained shall be
			 reported to the congressional intelligence committees not later than 30
			 days
			 after the date such retention is extended under this clause;
								
									(vi)
									retention is
			 necessary for technical assurance or compliance purposes, in which case
			 access
			 to information retained for technical assurance or compliance purposes
			 shall be
			 reported to the congressional intelligence committees on an annual basis;
			 or
								
									(vii)
									retention for a
			 period in excess of 5 years is approved by the head of the element of the
			 intelligence community responsible for such retention, based on a
			 determination that retention is necessary to
			 protect the national security of the United States, in which case the head
			 of such  element shall
			 provide to the congressional intelligence committees a written
			 certification describing—
									
										(I)
										the reasons
			 extended retention is necessary to protect the national security of the
			 United
			 States;
									
										(II)
										the duration for which the head of the element is authorizing retention;
									
										(III)
										the particular
			 information to be retained; and
									
										(IV)
										the measures
			 the element of the intelligence community is taking to protect the privacy
			 interests of United States persons or persons located inside the United
			 States.
									(B)Access to covered communications shall be limited to persons who have a legitimate
			 need to
			 know and have received training on application of the applicable
			 procedures
			 approved by the Attorney General.
					307.
					Feasibility study on consolidating classified cyber threat indicator and malware databases
					
						(a)
						In general
						Not later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence, in consultation with the Secretary of Homeland Security, the
			 Director of the National Security Agency, the Director of the Central
			 Intelligence Agency, and the Director of the Federal Bureau of
			 Investigation, shall conduct a feasibility study on consolidating
			 classified cyber
			 threat indicator and malware sample databases in the intelligence
			 community.
					
						(b)
						Elements
						The feasibility study required by subsection (a) shall include the following:
						
							(1)
							An inventory of classified cyber threat indicator and malware sample databases in the intelligence
			 community.
						
							(2)
							An assessment of actions that could be carried out to consolidate such databases to achieve the
			 greatest possible information sharing within the intelligence community
			 and cost savings for the Federal Government.
						
							(3)
							An assessment of any collection sensitivities and authority concerns preventing such consolidation.
						
							(4)
							An assessment of whether the Intelligence Community Information Technology Enterprise can support
			 such consolidation.
						
						(c)
						Report to Congress
						Not later than 30 days after the date on which the Director of National Intelligence completes the
			 feasibility study required by subsection (a), the Director shall submit to
			 the
			 congressional intelligence committees a written report that summarizes the
			 feasibility study, including the information required under subsection
			 (b).
					
					308.
					Sense of Congress on cybersecurity threat and cybercrime cooperation with Ukraine
					It is the sense of Congress that—
					
						(1)
						cooperation between the intelligence and law enforcement agencies of the United States and Ukraine
			 should be increased to improve cybersecurity policies between these two
			 countries;
					
						(2)
						the United States should pursue improved extradition procedures among the Governments of the United
			 States, Ukraine, and other countries  from which cybercriminals target
			 United States citizens and entities;
					
						(3)
						the President should—
						
							(A)
							initiate a round of formal United States-Ukraine bilateral talks on cybersecurity threat and
			 cybercrime
			 cooperation, with additional multilateral talks that include other law
			 enforcement partners such as Europol and Interpol; and
						
							(B)
							work to obtain a commitment from the Government of Ukraine to end the previous practice of ignoring
			 cybercrime directed at persons outside Ukraine  and to work with the
			 United States and other allies to deter and convict known cybercriminals;
						
						(4)
						the President should establish a capacity building program with the Government of Ukraine, which
			 could include—
						
							(A)
							a joint effort to improve cyber capacity building, including intelligence and law enforcement
			 services in Ukraine;
						
							(B)
							sending United States law enforcement agents to aid law enforcement agencies in Ukraine in
			 investigating cybercrimes; and
						
							(C)
							agreements to improve communications networks to enhance law enforcement cooperation, such as a
			 hotline directly connecting law enforcement agencies in the United States
			 and Ukraine; and
						
						(5)
						the President should establish and maintain an intelligence and law enforcement cooperation
			 scorecard with metrics designed to measure the number of instances that
			 intelligence and law enforcement agencies in the United States request
			 assistance from intelligence and law enforcement agencies in Ukraine and
			 the number and type of responses received to such requests.309.Replacement of	locally employed staff serving at United States diplomatic facilities in
			 the Russian Federation(a)Employment requirement(1)In generalThe Secretary of State shall ensure that, not later than one year after the date of the enactment
			 of
			 this Act, every supervisory position at a United States diplomatic
			 facility in the Russian Federation shall be occupied by a citizen of the 
			 United States who has passed, and shall be
			 subject to, a thorough background check.(2)ExtensionThe Secretary of State may extend the deadline under paragraph (1) for up to one year by providing
			 advance written notification and justification of such extension to the
			 appropriate
			 congressional
			 committees.(3)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report on progress
			 made toward meeting  the employment  requirement under paragraph (1).(b)Plan for reduced use of locally employed staffNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in
			 coordination with other appropriate government agencies, shall submit to
			 the appropriate congressional committees a plan to
			 further reduce the reliance on locally employed staff in United States
			 diplomatic facilities in the Russian Federation.  The plan shall, at a
			 minimum, include cost estimates, timelines, and numbers of employees to be
			 replaced.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on
			 Intelligence, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee
			 on Intelligence, and the Committee on Appropriations of the House of
			 Representatives.310.Inclusion of restricted access spaces in United States diplomatic facilities in the Russian
			 Federation and adjacent
			 countries(a)Restricted access space requirementEach United States diplomatic facility that, after the date of the enactment of this Act, is
			 constructed in, or undergoes a construction upgrade in, the Russian
			 Federation, any country that shares a land border with the Russian
			 Federation, or any country that is a former member of the Soviet Union 
			 shall be constructed to include a restricted access space.
					(b)National security waiverThe Secretary of State may waive the requirement under subsection (a) if the Secretary	 determines
			 that it is in the national security interest of the United States and 
			 submits a written justification to the appropriate congressional
			 committees not later than 180 days before exercising such waiver.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on
			 Intelligence, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee
			 on Intelligence, and the Committee on Appropriations of the House of
			 Representatives.BReporting
					311.
					Report on declassification process
					Not later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a report describing—
					
						(1)
						proposals to improve the declassification process throughout the intelligence community; and
					(2)steps the intelligence community could take, or legislation that may be necessary, to enable the
			 National Declassification Center to better accomplish the missions
			 assigned to the Center by Executive Order No. 13526 (75 Fed. Reg. 707).312.Report on intelligence community efficient spending targets(a)In generalNot later than April 1, 2016, and April 1, 2017, the Director of National Intelligence shall
			 submit to the congressional intelligence committees a report on the status
			 and effectiveness of efforts to reduce administrative costs for the
			 intelligence community during the preceding year.(b)ElementsEach report under subsection (a) shall include for each element of the intelligence community the
			 following:(1)A description of the status and effectiveness of efforts to devise alternatives to government
			 travel and promote efficient travel spending, such as teleconferencing and
			 video conferencing.(2)A description of the status and effectiveness of efforts to limit costs related to hosting and
			 attending conferences.(3)A description of the status and effectiveness of efforts to assess information technology
			 inventories and usage, and establish controls, to reduce costs related to
			 underutilized information technology equipment, software, or services.(4)A description of the status and effectiveness of efforts to limit the publication and printing of
			 hard copy documents.(5)A description of the status and effectiveness of efforts to improve the performance of Federal
			 fleet motor vehicles and limit executive transportation.(6)A description of the status and effectiveness of efforts to limit the purchase of extraneous
			 promotional items, such as plaques, clothing, and commemorative items.(7)A description of the status and effectiveness of efforts to consolidate and streamline workforce
			 training programs to focus on the highest priority workforce and mission
			 needs.(8)Such other matters relating to efforts to reduce intelligence community administrative costs as the
			 Director may specify for purposes of this section.
					313.
					Annual report on violations of law or executive order
					
						(a)
						In general
						Title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.)
			 is amended by adding at the end the following:
						
							
								511.
								Annual report on violations of law or executive order
								
									(a)
									Annual reports required
									The Director of National Intelligence shall annually submit to the congressional intelligence
			 committees a report on violations of law or executive order by personnel
			 of an element of the intelligence community that were identified during
			 the previous calendar year.
								
									(b)
									Elements
									Each report submitted under subsection (a) shall, consistent with the need to preserve ongoing
			 criminal investigations, include a description of, and any action taken in
			 response to, any violation of law or executive order (including Executive
			 Order No. 12333 (50 U.S.C. 3001 note)) relating to intelligence activities
			 committed by personnel of an element of the intelligence community in the
			 course of the employment of such personnel that, during the previous
			 calendar year, was—
									
										(1)
										determined by the director, head, or general counsel of any element of the intelligence community
			 to have occurred;
									
										(2)
										referred to the Department of Justice for possible criminal prosecution; or
									
										(3)
										substantiated by the inspector general of any element of the intelligence community.
									.
					
						(b)
						Initial report
						The first report required under section 511 of the National Security Act of 1947, as added by
			 subsection (a), shall be submitted not later than one year after the date
			 of the enactment of this Act.
					
						(c)
						Guidelines
						Not later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence, in consultation with the head of each element of the
			 intelligence community, shall—
						
							(1)
							issue guidelines to carry out section 511 of the National Security Act of 1947, as added by
			 subsection (a); and
						
							(2)
							submit such guidelines to the congressional intelligence committees.
						
						(d)
						Table of contents amendment
						The table of sections in the first section of the National Security Act of 1947 is amended by
			 adding after the item
			 relating to section 510 the following new
			 item:
						
							
								Sec. 511. Annual report on violations of law or executive order.
							
							.
					(e)Rule of constructionNothing in this section or the amendments made by this section shall be construed to alter any
			 requirement existing on the date of the enactment of this Act to submit a
			 report under any provision of law.
					314.
					Annual report on intelligence activities of the Department of Homeland Security
					
						(a)
						In general
						For each fiscal year and  along with the budget materials submitted in support
			 of the budget of the Department of Homeland Security pursuant to section
			 1105(a) of title 31,
			 United States Code, the Under Secretary for Intelligence and Analysis of
			 the Department shall submit to the
			 congressional intelligence committees a report for such fiscal year on 
			 each intelligence activity of each intelligence component of the
			 Department, as designated by the Under
			 Secretary, that includes the
			 following:
						
							(1)
							The amount of funding requested for each such intelligence activity.
						
							(2)
							The number of full-time employees funded to perform each such intelligence activity.
						
							(3)
							The number of full-time contractor employees (or the equivalent of full-time in the case of
			 part-time contractor employees) funded to perform or in support of
			 each such intelligence activity.
						
							(4)
							A determination as to whether each such intelligence activity is predominantly in support of
			 national intelligence or departmental missions.
						
							(5)
							The total number of analysts of the Intelligence Enterprise of the Department
			 that perform—
							
								(A)
								strategic analysis; or
							
								(B)
								operational analysis.
							
						(b)
						Feasibility and advisability report
						Not later than 120 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting through the Under Secretary for Intelligence and
			 Analysis, shall submit to the congressional intelligence committees a
			 report that—
						
							(1)
							examines the feasibility and advisability of including the budget request for all intelligence
			 activities of each intelligence component of the Department that
			 predominantly support
			 departmental missions, as designated
			 by the Under Secretary for Intelligence and
			 Analysis,  in the Homeland Security Intelligence Program; and
						
							(2)
							includes a plan to enhance the coordination of department-wide
			 intelligence activities to achieve greater efficiencies in the performance
			 of the Department of Homeland Security intelligence functions.
						(c)Intelligence component of the DepartmentIn this section, the term intelligence component of the Department has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).315.Report on intelligence sharing with Ukraine(a)Sense of Congress regarding intelligence sharing with UkraineConsistent with United States national security interests and current law, it is the sense of
			 Congress that the President, working with the North Atlantic Treaty
			 Organization, should as quickly as possible provide the Government and
			 armed forces of Ukraine with appropriate intelligence sharing support.(b)Report on intelligence sharing with Ukraine(1)Report requiredNot later than 30 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Director of National Intelligence and Secretary of Defense shall
			 conduct an assessment	of United States intelligence sharing with the
			 Government of Ukraine and submit to the congressional intelligence
			 committees a report on that assessment.(2)ElementsAt a minimum, each report required by paragraph (1) shall provide detailed information related to
			 United States intelligence sharing with  the
			 Government of Ukraine for the following matters:(A)Intelligence sharing and related training, equipment, supplies, and
			 services, including the type, quantity, and prioritization of such
			 items.(B)The actual or
			 estimated date that the Government of the United States has
			 provided or
			 plans to provide the Government of Ukraine with intelligence and related
			 training, equipment, supplies, and services.(C)An assessment of the types and quantities of  assistance to the Government
			 of Ukraine that would most effectively improve the readiness and
			 capabilities
			 of the intelligence service of Ukraine.(D)An assessment of the measures necessary to protect any United
			 States personnel that may be made available to the Government of
			 Ukraine.(E)A description of the intelligence sharing the Government of the United States has
			 conducted with the Government of Ukraine
			 during the previous  6-month period.(F)A description of the intelligence sharing the Government of the  United States plans
			 to conduct with the
			 Government of Ukraine during the following 1-year period.(G)An assessment of the intelligence and military assistance, including equipment,
			 supplies, and weaponry, provided by the Government of the Russian
			 Federation to irregular forces in Ukraine since February 22, 2014.(3)TerminationThe requirements of this subsection shall terminate on January 31, 2017.316.Report on political prison camps in North Korea(a)In generalThe Director of National Intelligence, in consultation with the Secretary of State, shall submit to
			 the congressional intelligence committees a report on political prison
			 camps in North Korea.(b)ElementsThe report required by subsection (a) shall—(1)describe the actions the United States is taking to support implementation of the recommendations
			 of the United Nations Commission of Inquiry on Human Rights in the
			 Democratic People's Republic of Korea, including the eventual
			 establishment of a tribunal to hold individuals accountable for abuses;
			 and(2)include, with respect to each political prison camp in North Korea to the extent information is
			 available—(A)the estimated prisoner population of each such camp;(B)the geographical coordinates of each such camp;(C)the reasons for confinement of the prisoners at each such camp;(D)a description of the primary industries and products made at each such camp, and the end users of
			 any goods produced in such camp;(E)information regarding involvement of any non-North Korean entity or individual involved in the
			 operations of each such camp, including as an end user or source of any
			 good or products used in, or produced by, in such camp;(F)information identifying individuals and agencies responsible for conditions in each such camp at
			 all levels of the Government of North Korea;(G)a description of the  conditions under which prisoners are confined, with respect to the adequacy
			 of food, shelter, medical care, working conditions, and reports of
			 ill-treatment of prisoners, at each such camp; and(H)unclassified imagery, including satellite imagery, of each such camp.(c)FormThe report required by subsection (a) shall be submitted in an unclassified form and may include a
			 classified annex if necessary.
	July 31, 2014Read twice and placed on the calendar